DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  in the recited “A resonant sensor” Please note, the intended usage of “A resonant sensor” has not been afforded the effect of a structural limitation as the body of the claim fails to set forth structure that refers back to or draws life and breath from the preamble.  See In re Casey, 152 USPQ 235 (CCPA 1967); Kropa v. Robie, 88 USPQ 478 (CCPA 1851).  Appropriate correction is required.
With regards to claim 2, in the recited “a hydrocarbon” it is unclear as to how this function/limitation is to be performed as the claim does not forth any disclosure or suggestion of this limitation.  Appropriate correction is required.
With regards to claim 3, in the recited “the number of carbon atoms of the hydrocarbon is 1 to 20” is unclear to how this performed as the claim and the preceding claims from it depends from do not set forth any disclosure or structural limitations of how the carbon atoms are to be identified and/or counted. Appropriate correction is required.
With regards to claim 4, in the recited “detects a component contain in exhalation” is unclear as to what is being referred to as “a component” and “in exhalation” as the claim and the preceding claims do not set forth any disclosure or structural limitations of 
With regards to claim 5, in the recited “another receiving layer” is unclear as to what this is being referred to as the DESCRIPTION OF THE PREFERRED EMBODIMENTS does not provide any disclose or support as to what this limitation is referring to, thereby leaving one ordinary skilled in the unable ascertain this claimed limitation. Appropriate correction is required.
With regards to claim 6, in the recited “a change in resonance frequency” it is unclear as to what this is being referred to as the DESCRIPTION OF THE PREFERRED EMBODIMENTS does not provide any disclose or support as to what this limitation is referring to, thereby leaving one ordinary skilled in the unable ascertain this claimed limitation. It is also unclear as to what is being referred to as the “quartz crystal micro-balancing method” as the DESCRIPTION OF THE PREFERRED EMBODIMENTS does not provide any disclose or support as to what this limitation is referring to, thereby leaving one ordinary skilled in the unable ascertain this claimed limitation  Appropriate correction is required.
With regards to claim 7, in the recited “detects a component contain in exhalation” is unclear as to what is being referred to as “a component” and “in exhalation” as the claim and the preceding claims do not set forth any disclosure or structural limitations of “a component” and “in exhalation” is referring to and how are these limitation being performed. Appropriate correction is required.
With regards to claim 8, in the recited “detects a component contain in exhalation” is unclear as to what is being referred to as “a component” and “in exhalation” as the claim and the preceding claims do not set forth any disclosure or structural limitations of “a component” and “in exhalation” is referring to and how are these limitation being performed. Appropriate correction is required.
With regards to claim 9, in the recited “another receiving layer” is unclear as to what this is being referred to as the DESCRIPTION OF THE PREFERRED EMBODIMENTS does not provide any disclose or support as to what this limitation is referring to, thereby leaving one ordinary skilled in the unable ascertain this claimed limitation. Appropriate correction is required.
With regards to claim 10, in the recited “another receiving layer” is unclear as to what this is being referred to as the DESCRIPTION OF THE PREFERRED EMBODIMENTS does not provide any disclose or support as to what this limitation is referring to, thereby leaving one ordinary skilled in the unable ascertain this claimed limitation. Appropriate correction is required.
With regards to claim 11, in the recited “another receiving layer” is unclear as to what this is being referred to as the DESCRIPTION OF THE PREFERRED EMBODIMENTS does not provide any disclose or support as to what this limitation is referring to, thereby leaving one ordinary skilled in the unable ascertain this claimed limitation. Appropriate correction is required.
With regards to claim 12, in the recited “another receiving layer” is unclear as to what this is being referred to as the DESCRIPTION OF THE PREFERRED 
With regards to claim 13, in the recited “another receiving layer” is unclear as to what this is being referred to as the DESCRIPTION OF THE PREFERRED EMBODIMENTS does not provide any disclose or support as to what this limitation is referring to, thereby leaving one ordinary skilled in the unable ascertain this claimed limitation. Appropriate correction is required.
With regards to claim 14, in the recited “a change in resonance frequency” it is unclear as to what this is being referred to as the DESCRIPTION OF THE PREFERRED EMBODIMENTS does not provide any disclose or support as to what this limitation is referring to, thereby leaving one ordinary skilled in the unable ascertain this claimed limitation. It is also unclear as to what is being referred to as the “quartz crystal micro-balancing method” as the DESCRIPTION OF THE PREFERRED EMBODIMENTS does not provide any disclose or support as to what this limitation is referring to, thereby leaving one ordinary skilled in the unable ascertain this claimed limitation  Appropriate correction is required.
With regards to claim 15, in the recited “a change in resonance frequency” it is unclear as to what this is being referred to as the DESCRIPTION OF THE PREFERRED EMBODIMENTS does not provide any disclose or support as to what this limitation is referring to, thereby leaving one ordinary skilled in the unable ascertain this claimed limitation. It is also unclear as to what is being referred to as the “quartz crystal micro-
With regards to claim 16, in the recited “a change in resonance frequency” it is unclear as to what this is being referred to as the DESCRIPTION OF THE PREFERRED EMBODIMENTS does not provide any disclose or support as to what this limitation is referring to, thereby leaving one ordinary skilled in the unable ascertain this claimed limitation. It is also unclear as to what is being referred to as the “quartz crystal micro-balancing method” as the DESCRIPTION OF THE PREFERRED EMBODIMENTS does not provide any disclose or support as to what this limitation is referring to, thereby leaving one ordinary skilled in the unable ascertain this claimed limitation  Appropriate correction is required.
With regards to claim 17, in the recited “a change in resonance frequency” it is unclear as to what this is being referred to as the DESCRIPTION OF THE PREFERRED EMBODIMENTS does not provide any disclose or support as to what this limitation is referring to, thereby leaving one ordinary skilled in the unable ascertain this claimed limitation. It is also unclear as to what is being referred to as the “quartz crystal micro-balancing method” as the DESCRIPTION OF THE PREFERRED EMBODIMENTS does not provide any disclose or support as to what this limitation is referring to, thereby leaving one ordinary skilled in the unable ascertain this claimed limitation  Appropriate correction is required.
With regards to claim 18, in the recited “a change in resonance frequency” it is unclear as to what this is being referred to as the DESCRIPTION OF THE PREFERRED EMBODIMENTS does not provide any disclose or support as to what this limitation is referring to, thereby leaving one ordinary skilled in the unable ascertain this claimed limitation. It is also unclear as to what is being referred to as the “quartz crystal micro-balancing method” as the DESCRIPTION OF THE PREFERRED EMBODIMENTS does not provide any disclose or support as to what this limitation is referring to, thereby leaving one ordinary skilled in the unable ascertain this claimed limitation  Appropriate correction is required.
With regards to claim 19, in the recited “a change in resonance frequency” it is unclear as to what this is being referred to as the DESCRIPTION OF THE PREFERRED EMBODIMENTS does not provide any disclose or support as to what this limitation is referring to, thereby leaving one ordinary skilled in the unable ascertain this claimed limitation. It is also unclear as to what is being referred to as the “quartz crystal micro-balancing method” as the DESCRIPTION OF THE PREFERRED EMBODIMENTS does not provide any disclose or support as to what this limitation is referring to, thereby leaving one ordinary skilled in the unable ascertain this claimed limitation  Appropriate correction is required.
With regards to claim 20, in the recited “a change in resonance frequency” it is unclear as to what this is being referred to as the DESCRIPTION OF THE PREFERRED EMBODIMENTS does not provide any disclose or support as to what this limitation is referring to, thereby leaving one ordinary skilled in the unable ascertain this claimed limitation. It is also unclear as to what is being referred to as the “quartz crystal micro-
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
With regards to claim 3, the limitation “wherein the number of carbon atoms” fails to provide proper antecedent basis for the claimed limitation.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “another receiving layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852